                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 THE MAYA GROUP, INC.,

        Plaintiff,                                         Case No.: 1:19-cv-07619

 v.                                                        Judge Virginia M. Kendall

 THE PARTNERSHIPS AND UNINCORPORATED                       Magistrate Judge Jeffrey T. Gilbert
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.


                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                    DEFENDANT
                40                                      normalday
                66                                      geekstores
                74                                      panyuqingsf
                83                                    gongjiangyang
                71                                       liuqianbar
                72                                   buyclothingstore
                34                                   the.deal.products
                44                                        marylife
                48                                        romoli
                22                                       nywybest
DATED: January 12, 2020   Respectfully submitted,

                                 /s/ Keith A. Vogt
                                 Keith A. Vogt (Bar No. 6207971)
                                 Keith Vogt, Ltd.
                                 111 West Jackson Boulevard, Suite 1700
                                 Chicago, Illinois 60604
                                 Telephone: 312-675-6079
                                 E-mail: keith@vogtip.com

                                 ATTORNEY FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on January 12, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
